July 23, 2010


Mr. Thomas V. Murto III
Madden Sewell, L.L.P.
Four Hickory Centre, Suite 300
1755 Wittington Place
Dallas, TX 75234

Mr. Talmage Boston
Winstead PC
1201 Elm Street, Suite 5400
Dallas, TX 75270
Honorable James M. Stanton
134th Judicial District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Suite 650
Dallas, TX 75202

RE:   Case Number:  10-0537
      Court of Appeals Number:  05-10-00655-CV
      Trial Court Number:  09-05999-B

Style:      IN RE  TRANSCONTINENTAL REALTY INVESTORS, INC.

Dear Counsel:

      Today the Supreme Court  of  Texas  granted  the  Unopposed  Emergency
Motion for Stay and issued the enclosed stay order in  the  above-referenced
case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |